Case 3:19-cv-01090-RDM Document12 Filed 08/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLES DISTRICT OF PENNSYLVANIA

 

NO. NO. 19-CV-1090-RDM
JOHN HUBER
Plaintiff, CLASS ACTION

V.

JURY TRIAL DEMANDED
PRO CUSTOM SOLAR LLC, D/B/A

MOMENTUM SOLAR

Defendant.

 

ORDER

 

AND NOW this day of , 2019 on consideration of
the attached motion to dismiss pursuant to F.R.C.P. 12(b)(6), the motion is

GRANTED.

Dated:

 

Robert D. Mariani
United States District Judge

 
Case 3:19-cv-01090-RDM Document12 Filed 08/01/19 Page 2 of 4

UNITED STATES DISTRICT COURT
MIDDLES DISTRICT OF PENNSYLVANIA

NO, NO. 19-CV-1090-RDM

JOHN HUBER
Plaintiff CLASS ACTION
V.

JURY TRIAL DEMANDED
PRO CUSTOM SOLAR LLC, D/B/A
MOMENTUM SOLAR

 

Defendant.

PRO CUSTOM SOLAR LLC MOTION TO DISMISS PURSUANT TO
F.R.C.P. 12(b)(6)

1. Plaintiff filed the captioned civil action as a class action
complaint for alleged violation of the Telephone Consumer Protection Act

(TCPA) 47 U.S.C, §227.

2. The Factual Allegation portion of plaintiff's complaint includes
only pro forma conclusory language rather than specific factual allegations

giving rise to plausible entitlement to relief.

3. More specifically, plaintiff has failed to plead facts sufficient to

give rise to a plausible claim that:

a. The subject calls were “telephone solicitation’;

 
Case 3:19-cv-01090-RDM Document12 Filed 08/01/19 Page 3 of 4

b. The subject calls were placed to a “residential telephone line’;

and

c. Defendant Pro Custom Solar or its agents initiated the calls.

WHEREFORE, defendant, Pro Custom Solar LLC, respectfully
requests that Your Honorable Court enter the attached order dismissing

plaintiff's complaint for failure to state a claim upon which relief can be

granted.

Respectfully submitted:

/s/ George W. Westervelt, Jr.
GEORGE W. WESTERVELT, JR.
Attorney I.D. No. 18195
706 Monroe Street, P.O. Box 549
Stroudsburg, PA 18360-0549

geowwest@ptd.net
570.421.6100

/s/ Michael Marotte, Esq.
MICHAEL MAROTTE, ESQ.
Schenck, Price, Smith & King, LLP
220 Park Avenue
PO Box 991
Flornam Park, NJ 07932
MJM@spsk.com
973.631.7848
Attorneys for Pro Custom Solar LLC,
d/b/a/ Momentum Solar

 
Case 3:19-cv-01090-RDM Document12 Filed 08/01/19 Page 4 of 4

CERTIFICATION OF NON-CONCURRENCE

George W. Westervelt, Jr. attorney for Pro Custom Solar certifies that
he has sought concurrence in this motion from plaintiff's counsel and
concurrence has been denied.

/s/ George W. Westervelt, Jr.
GEORGE W. WESTERVELT, JR.

 
